DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 74-76 are objected to because of the following informalities:  Claims 74, 75, and 76 each recite dependency upon claim 66, however, the limitation of “the gate” was introduced in claim 72.  The examiner has assumed claims 74-76 to depend upon claim 72.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66 and 69-71 are rejected under 35 U.S.C. 102a1as being anticipated by Russell (US 5,918,891 A1).
With respect to claim 66, Russell discloses a child seat for a shopping cart comprising a base 36, pivoting seatback 38, said seatback including recess (not numbered) with seatbelt module 72 within said recess, as shown in figures 1-4.
	With respect to claim 69, said seatback is flush with said base when retracted as shown in figure 4.
With respect to claim 70, said seatback rotates between retracted and extended positions, as shown in figures 1-4.
With respect to claim 71, said seatback covers a floor of the seating area defined by the base when in the retracted position, as shown in figure 4.

    PNG
    media_image1.png
    367
    471
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 67, 72, and 74-76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/               Primary Examiner, Art Unit 3618